Citation Nr: 1404462	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  12-11 545A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.  


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel


INTRODUCTION

The Veteran had active service from June 1953 to May 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, denying the claim currently on appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).
FINDING OF FACT

The Veteran's tinnitus manifested during military service. 


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

Analysis

The Veteran contends that he is entitled to service connection for tinnitus.  Specifically, the Veteran has alleged that this condition arose during military service when he was using weaponry.  Having reviewed the evidence of record in a light most favorable to the Veteran, the Board finds that service connection for tinnitus is warranted.  

The Veteran's service treatment records fail to reflect that the Veteran complained of or was diagnosed with tinnitus during active military service.  The Veteran's May 1955 separation examination also fails to reflect that the Veteran was suffering from tinnitus at this time.  However, the Board notes that the only audiological testing performed as part of this examination was a whisper test, which is of no probative value.  

Post-service treatment records also fail to reflect that the Veteran sought treatment for tinnitus following his separation from active duty.  However, the Veteran has reported that he attempted to seek treatment for this condition in the 1950s from VA.  They were unable to see him the day he visited and he failed to attempt to seek treatment again.  

The first evidence of record of tinnitus is the Veteran's claim of September 2010.  At this time, the Veteran asserted that his tinnitus first manifested in October 1953.  The Veteran has continued to assert that he suffered from tinnitus since his military service in subsequent statements.  He indicated that he did not receive treatment during service because he was young and was unaware that a ringing in the ears was in and of itself a medical condition to seek treatment over.  

The Veteran was afforded a VA audiological examination in January 2011.  The Veteran informed the examiner that his tinnitus began during military service.  It was noted that the Veteran had post-service noise exposure working as a construction inspector and in demolition work, as well as motorcycle use personally.  However, the examiner also noted that records confirmed the Veteran served as a "Light Weapons Infantryman" and that he served approximately 15 months in Germany.  The examiner diagnosed the Veteran with tinnitus, but was unable to offer an opinion without resorting to mere speculation.  The examiner explained that due to the lack of quantitative methods used to asses hearing sensitivity during service, no comparison of hearing sensitivity could be provided.  Furthermore, there is evidence of both in-service and post-service noise exposure.  

Having reviewed the evidence in a light most favorable to the Veteran, the Board finds that the evidence of record is at least in equipoise.  While there is no specific medical evidence of tinnitus during or after service, the Veteran has provided numerous statements alleging that he first noticed tinnitus while firing weapons in the military.  Given the nature of a tinnitus condition, the Veteran is uniquely situated to competently identify and report on the onset and duration of tinnitus.  The VA examiner was unable to offer an opinion without resorting to mere speculation, and the record contains no contradictory medical evidence.  Finally, there is nothing of record to call into question the credibility of the Veteran himself.  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson, 581 at 1313.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for tinnitus is warranted.  See 38 U.S.C. § 5107(b).  The claim is granted.  


ORDER

The claim of entitlement to service connection for tinnitus is granted.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


